Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 15-BG-8

IN RE: KENRICK A. SMALL,
                      Respondent.
Bar Registration No. 502463                              BDN: 312-14

BEFORE:       Beckwith, Associate Judge, and King and Reid, Senior Judges.

                                       ORDER
                                (FILED - April 30, 2015)

       On consideration of the certified order suspending respondent from the practice
of law in the state of Massachusetts for a period of six months, this court’s January
29, 2015, order suspending respondent pending further action of the court and
directing him to show cause why reciprocal discipline should not be imposed, and the
statement of Bar Counsel regarding reciprocal discipline, and it appearing that
respondent has failed to file a response to this court’s order to show cause but did file
the affidavit as required by D.C. Bar R. XI, §14 (g) on February 27, 2015, it is

       ORDERED that Kenrick A. Small is hereby suspended from the practice of
law in the District of Columbia for a period six months, nunc pro tunc to February 27,
2015. See In re Sibley, 990 A.2d 483 (D.C. 2010), and In re Fuller, 930 A.2d 194,
198 (D.C. 2007) (rebuttable presumption of identical reciprocal discipline applies to
all cases in which the respondent does not participate).

                                     PER CURIAM